Appeal by notice of appeal dated March 30, 1959 (1) from an order of the; County Court, Westchester County, entered on or about March 25, 1959 denying appellant’s motion to open its default in pleading and to vacate the judgment entered thereon, and (2) from an order of said court entered on or about March 11, 1959 granting reargument, and upon reargument adhering to the-original decision. Appeal from order entered March 25, 1959 dismissed, without costs. (Graffeo v. Graffeo, 7 A D 2d 741.) Order entered March 11, 1959 affirmed, without costs. No opinion. Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ., concur.